F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          DEC 21 1999

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                             Clerk


 JEAN DENNY, Class action for
 Motorhome Owners in Sandia Heights,
 Unit 3,

          Plaintiff-Appellant,

 v.
                                                       No. 99-2253
 SANDIA HEIGHTS HOMEOWNERS                      (D.C. No. CIV-99-310-DJS)
 ASSOCIATION; COUNTY OF                               (New Mexico)
 BERNALILLO; COUNTY OF SANTA
 FE; STATE OF NEW MEXICO;
 SUSAN CARLOW, Covenant
 Committee member; TED BACA,
 Honorable,

          Defendants-Appellees.



                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BALDOCK and HENRY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cause is

      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
therefore ordered submitted without oral argument.

      Jean Denny brought this pro se civil rights action against the Sandia

Heights Homeowners Association, an individual member of that association,

Bernalillo and Santa Fe Counties, and the New Mexico Court of Appeals alleging

civil rights violations arising from a civil action brought against her in state court.

In the state proceeding, the state district court found that Ms. Denny’s motor

home was in violation of restrictive covenants covering her subdivision and

permanently enjoined her from parking the motor home on her property. The

decision was affirmed by the state Court of Appeals. In this federal action, Ms.

Denny asserts that the state suit against her was illegal on several grounds, as well

as a denial of equal protection and due process.

      Upon consent of the parties, the matter was heard by a magistrate judge,

who dismissed the action for lack of subject matter jurisdiction under the Rooker-

Feldman doctrine. We review de novo a dismissal for lack of subject matter

jurisdiction. See U.S. West Inc. v. Tristani, 182 F.3d 1202, 1206 (10th Cir. 1999).

We have carefully reviewed the record and the reasoning and authorities relied on

by the magistrate judge. We affirm substantially on the grounds set forth in the

memorandum opinion and order dismissing the action.

      AFFIRMED.

                                        ENTERED FOR THE COURT
                                        Stephanie K. Seymour
                                        Chief Judge


                                          -2-